
	
		II
		110th CONGRESS
		1st Session
		S. 2266
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code to provide for an
		  alternative test for qualifying as a cooperative housing
		  corporation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cooperative Tax Deduction
			 Preservation Act of 2007.
		2.Alternative tests
			 for qualifying as cooperative housing corporation
			(a)In
			 generalSubparagraph (D) of section 216(b)(1) of the Internal
			 Revenue Code of 1986 (defining cooperative housing corporation) is amended to
			 read as follows:
				
					(D)meeting 1 or more
				of the following requirements for the taxable year in which the taxes and
				interest described in subsection (a) are paid or incurred:
						(i)80 percent or more of the corporation’s
				gross income for such taxable year is derived from tenant-stockholders.
						(ii)At all times
				during such taxable year, 80 percent or more of the total square footage of the
				corporation’s property is used or available for use by the tenant-stockholders
				for residential purposes or purposes ancillary to such residential use.
						(iii)90 percent or
				more of the expenditures of the corporation paid or incurred during such
				taxable year are paid or incurred for the acquisition, construction,
				management, maintenance, or care of the corporation’s property for the benefit
				of the
				tenant-stockholders.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
